Case: 16-16730    Date Filed: 05/26/2017   Page: 1 of 3


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-16730
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:11-cr-60012-JIC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ANTON WATKINS,
a.k.a. Anton Twan Watkins,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (May 26, 2017)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Anton Watkins, proceeding pro se, appeals the district court’s denial of his

motion to reduce his sentence, brought pursuant to 18 U.S.C. § 3582(c)(2) and
              Case: 16-16730     Date Filed: 05/26/2017   Page: 2 of 3


Amendment 599 to the Sentencing Guidelines. The district court found that

Watkins was not entitled to relief because the amendment was already in effect

when Watkins was sentenced and, thus, he received whatever benefit may have

been afforded by the amendment. On appeal, Watkins argues that he is entitled to

relief under Amendment 599, which directs that a weapons enhancement may not

be applied to an underlying offense when the defendant has also received an 18

U.S.C. § 924(c) conviction, which provides separate punishment for the use or

possession of a firearm in a violent crime.

      We review de novo a district court’s legal conclusions regarding the scope of

its authority under the Sentencing Guidelines in a § 3582(c)(2) proceeding. United

States v. Davis, 587 F.3d 1300, 1303 (11th Cir. 2009). Under § 3582(c)(2), a

district court may reduce the prison sentence of a “defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1).

      Amendment 599 may serve, when applicable, as the basis for a sentence

reduction. See U.S.S.G. § 1B1.10(d). Amendment 599 took effect on November

1, 2000. U.S.S.G. App. C, Amend. 599. Amendment 599 provides, in pertinent

part, that where a defendant is convicted of an 18 U.S.C. § 924(c) offense for using

a firearm during and in relation to a crime of violence or a drug trafficking crime,


                                          2
                Case: 16-16730   Date Filed: 05/26/2017   Page: 3 of 3


the defendant cannot also receive an offense-level enhancement in the underlying

offense for his use of a firearm during the commission of that offense. Id.; see also

United States v. Brown, 332 F.3d 1341, 1344–45 (11th Cir. 2003).

      We affirm the district court’s denial of Watkins’s § 3582(c)(2) motion

because Amendment 599 does not apply to his guideline calculation and does not

have the effect of lowering his guideline range. See 18 U.S.C. § 3582(c)(2).

Amendment 599 took effect in November 2000, ten years before Watkins was

sentenced in July 2011. See U.S.S.G. App. C., Amend. 599. Thus, Watkins was

not “sentenced to a term of imprisonment based on a sentencing range that has

been subsequently lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2).

      Accordingly, the district court correctly concluded that Watkins was

ineligible for a sentence reduction based on Amendment 599, and we affirm.

      AFFIRMED.




                                          3